          Case 1:18-cv-08908-GBD Document 36 Filed 03/28/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,                      No. 1:18-cv-08908-GBD

                        v.

THOMAS CARTER RONK,

                                Defendant.


  STIPULATION AND [PROPOSED] ORDER TRANSFERRING ACTION TO THE
                 CENTRAL DISTRICT OF CALIFORNIA

        This stipulation is made by and between the undersigned counsel for Plaintiff United States

Securities and Exchange Commission (“Commission”) and Defendant Thomas Carter Ronk

(“Ronk”).

        WHEREAS, on September 28, 2018, the Commission filed a Complaint against Ronk in the

above-captioned case (the “Action”) in this Court;

        WHEREAS, on February 5, 2019, Ronk filed a Motion to Transfer Venue to the Central

District of California; Or, In the Alternative, To Dismiss the Complaint (the “Motion”), which seeks

to transfer this Action to the United States District Court for the Central District of California

pursuant to 28 U.S.C. §§ 1404(a) or 1406(a), or, in the alternative, seeks to dismiss the Complaint;

        WHEREAS, the Commission and Ronk have agreed that the Commission shall consent to

the transfer of this Action to the United States District Court for the Central District of California

under 28 U.S.C. § 1404(a), which permits transfer of a civil action “to any district or division to

which all parties have consented,” so long as: Ronk (i) withdraws his pending Motion [Docket

Entry 26]; and (ii) agrees that he will not move to dismiss this Action under Federal Rule of Civil
           Case 1:18-cv-08908-GBD Document 36 Filed 03/28/19 Page 2 of 3



Procedure 12(b) on any grounds during the pendency of this Action or seek a change in venue once

this Action is transferred to the Central District of California;

         WHEREAS, the Commission and Ronk also have agreed that Ronk shall file his Answer to

the Complaint on or before May 13, 2019;

         NOW THEREFORE, the Commission and Ronk, by and through their undersigned

counsel, and subject to the Court’s approval for transferring this Action on consent, hereby stipulate

and agree as follows:

    1. Ronk hereby withdraws his pending Motion, filed on February 5, 2019 [Docket Entry 26].

    2. Ronk shall not file a motion to dismiss this Action under Federal Rule of Civil Procedure

         12(b) on any grounds during the pendency of this Action and shall not seek a change in

         venue of this Action after it has been transferred to the Central District of California.

         IT IS HEREBY ORDERED that this Action shall be and hereby is TRANSFERRED to

the United States District Court for the Central District of California pursuant to 28 U.S.C. § 1404(a)

on the parties’ consent.



Dated:      New York, New York
            March 28, 2019

                                                     U.S. SECURITIES & EXCHANGE COMMISSION

                                                     By:    
                                                           Barry O’Connell
                                                           U.S. Securities & Exchange Commission
                                                           New York Regional Office
                                                           200 Vesey Street, Suite 400
                                                           New York, New York 10281-1022
                                                           (212) 336-9089

                                                           Attorney for Plaintiff
                                                           U.S. Securities & Exchange Commission




                                                    2
        Case 1:18-cv-08908-GBD Document 36 Filed 03/28/19 Page 3 of 3



                                      LAW OFFICE
                                             ICE OF DAVID W. WIECHERT

                                      By:
                                            Jahnavi
                                               navi Goldstein
                                            Law Office of David W. Wiechert
                                            27136 Paseo Espada, Ste. B1123
                                            San Juan Capistrano, CA 92675
                                            (949) 361-2822

                                            Attorney for Defendant
                                            Thomas Carter Ronk




SO ORDERED:

________________________
George B. Daniels
United States District Judge




                                      3
